              Case 2:20-cv-00363-MJP Document 18 Filed 12/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          KALIAPPAN STUBBS,                                 CASE NO. C20-363 MJP

11                                 Plaintiff,                 ORDER DENYING MOTION FOR
                                                              CONTINUANCE
12                  v.

13          GREEN RIVER COMMUNITY
            COLLEGE,
14
                                   Defendant.
15

16
            This matter comes before the Court on Plaintiff Kaliappan Stubbs’ Motion for a
17
     Continuance. (Dkt. No. 16.) Having reviewed the motion, the Response (Dkt. No. 17), and the
18
     remaining record, the Court DENIES the motion.
19
            The Court’s order setting trial date and related dates explicitly states “[t]he Court will
20
     alter these dates only upon good cause shown: failure to complete discovery within the time
21
     allowed is not recognized as good cause.” (Dkt. No. 11 at 2.) Plaintiff’s allegations in support of
22
     his motion are vague and do not explain why a continuance is necessary. He also filed his
23

24


     ORDER DENYING MOTION FOR CONTINUANCE - 1
              Case 2:20-cv-00363-MJP Document 18 Filed 12/08/20 Page 2 of 2




 1   motion on the day his obligations were due. On the record currently before the Court, Plaintiff

 2   has failed to provide good cause in support of a continuance. The Motion is therefore DENIED.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated December 8, 2020.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        United States Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR CONTINUANCE - 2
